ACCEPTED
                                                                                       04-14-00740-CV
                                                                            FOURTH COURT OF APPEALS
                                                                                 SAN ANTONIO, TEXAS
                                                                                  1/30/2015 9:19:18 AM
                                                                                         KEITH HOTTLE
                                                                                                CLERK

                             NO. 04-14-00740-GV

                                               FILED IN
                                        4th COURT OF APPEALS
                  IN THECOURTOF APPEALS SAN ANTONIO, TEXAS
          FORTHE FOURTHJUDICIALDISTRICT  TEXAS9:19:18 AM
                                      OF01/30/2015
                       AT SANANTONIO        KEITH E. HOTTLE
                                                 Clerk



                                 ART REYNA,

                                    Appellant

                                        V.

                  IRENEBALDRIDGE
                               AND KATHYHILL,

                                    Appellees


                                 Appealfrom
                     Interlocutory
                     CauseNo 2014-Cl-03985
                           Court,BexarCounty,Texas
               285thDistrict
                       JudgeCathleen
           The Honorable             M. StrykerPresiding


                    A P P E L L E E SU
                                     ' NOPPOSED        MOTION
 T O E X T E N DT I M ET O F I L E B R I E FF O R I N T E R L O C U T O RAYP P E A L


     Appellees,IRENE BALDRIDGEand KATHY HILL, respectfully

requestthe Courtto granta thirty(30)day extension
                                                to filetheirBrief,and

wouldshowthe Courtas follows:

     1.                                Briefis February
                     for filingAppellees'
           Thedeadline                                2, 2015.

     2     The requested       is 30 days,to March4,2015.
                       extension
     3.   The requestedextensionis necessaryand is not soughtfor

purposes
       of delay.

     4.   Thiscaseinvolvesnovelissuesinvolving
                                             the Texasanti-SLAPP

       the FirstAmendment,
statute,                andcommonlawdefamation.
                                              Appellant
                                                      had

           70 daysto preparehis 55 pageBrief(twoextensions).
approximately

     5.   Therehavebeen no previousextensions
                                            grantedto Appellees

regarding
        thisMotionfor Rehearing.

                     Certificateof Gonference

     Appellees'
             counselhasconferred
                               withAppellant's    whodoes
                                            counsel,

notopposethe reliefsoughtin thisMotion.

                         Praverfor Relief

     For the reasonsset forth above,Appelleesrespectfully
                                                        requestthat

this Courtgranta thirty(30)day extension,
                                       or untilMarch4, 2014to file

theirBrief.

                                   Respectfu
                                          Ily submitted,

                                   EdwardP. Cano
                                   TexasBarNo.03756700
                                   201W. PoplarSt.
                                   SanAntonio,Texas78212
                                   (210)223-10e9
                                   (210) 212-5653Facsimile
                                   edcanoattorney@sbcq lobal.net
                                     Rrlrvnxo Rtev
                                     ArroRrurYsAr Lnw


                                     DARBYRILEY
                                     TexasBarNo. 16924400
                                     320Lexington Avenue
                                     SanAntonio, Texas 78215
                                     (210)225-7236
                                     (210)227-7907Facsimile
                                     darbyri           rm.com
                                           ley@rilevlawfi
                                     ATTORNEYS    FORAPPELLEES


                    CERTIFICATE
                              OF SERVICE

    I herebycertifythat a true and correctcopy of Appellees'Motionto
                                        Appealhas been sent on this
ExtendTime to File Brieffor Interlocutory
       dayof January,2015to thefollowing counselof record:

     Mr.RonaldB. Prince     E-mail:ron@princecontre[as.com
     Mr.FloydStevenContrerasE-mail:Flovd@princecontreras.com
     Pnrruce
           CorurRennsPLLC
     417SanPedroAvenue
     SanAntonio,Texas78212




                               DARBYRILEY




                                 3